HoutoN, C. J.:
I concur in the judgment in the foregoing case, but deem it important to add a few words to what has already been stated by the other members of the court.
As to the affirmance of the judgment below, it is immaterial, in my opinion, whether the answers given by Steele to the questions propounded him were matters of opinion, or of personal knowledge. If the questions put to him were for the purpose of obtaining his opinion only, then he was competent as an expert to testify. The evidence shows that he was engaged as an engineer in the service of the railroad company at the time the plaintiff was injured; that before the injury, he had worked three or four years as a fireman, and had actually worked as a fireman for several months on a switch engine in the yard of the railroad company at Atchison, and in the identical yard where the plaintiff was injured. Therefore, Steele, strictly speaking, was one who, by practice and observation, had become experienced in the duties of a fireman. But I do not think that the questions put to Steele were intended to obtain merely his opinion of the matters inquired of, but were intended to elicit from him facts of which he had personal knowledge. Therefore the question arises, whether a witness who has actual knowledge' may testify what the gen*315eral duties of a servant or employé are. Worcester, among his other definitions, defines duty as follows: “Any service, business, or office.” A like definition is given in the Imperial Dictionary, vol. 2,114. When we speak of .duty as applied to a servant or employé, the matter involves his service or business. We intend to refer to what he does in his services or business. When we ask a servant what his general duties are, we intend to ask him what services or work he generally performs. If I advertise for a servant to attend to my room, and the applicant, in answer thereto, calls upon me and asks “ what his general duties are to be,” he does not intend for me to guess or merely give an opinion, but he does seek, by the inquiry, information as to what services he is expected to perform; and when I say to him that “his general duties 'will be to build my fires and sweep my room,” I do not intend thereby to merely guess, or give an opinion. I intend to inform him that if he enters my service it is expected of him as a duty or service to build my fires and sweep my room. After he does enter my service, if some one inquires of him “what his general duties are,” and he answers, “they are to build my fires and sweep my room,” I do not think such servant in making such an answer merely guesses, or gives his opinion. I think he testifies to matters within his own personal knowledge. It is always competent for a witness to state what services are performed by him in any business or employment; and when we ask a witness to state his general duties in any service or employment, the inquiry involves the general services performed by him in such employment. Therefore I think that when Steele was called upon to testify as to the general duties of the plaintiff, of which he had actual knowledge, the inquiry was the same as, what services were performed by him as fireman. This and nothing more.
My conclusion is, that where the general duties or general services of a servant or employé are not prescribed by written orders or rules, that any witness, having actual knowledge of such general duties or services, may testify as to what they are, of his own personal knowledge.
*316I do not think there is anything in these views conflicting with the case of Monroe v. Lattin, 25 Kas. 351, or with The City of Parsons v. Lindsay, 26 Kas. 426. In the case of 3fon-roe v. Lattin, supra, the question was asked, “ Then you would not think it negligent, would you, to leave him (the horse) unhitched just long enough for you to get into the buggy, if the lines are upon the same side of the horse you are going to get in ? ” The answer was, “ I would not consider it negligent.” All of this was excluded. Of course this question called solely for an opinion, and the matter did not involve skill or science. In that case the witness did not claim to be an expert, nor can it be in any manner urged that the evidence was upon matters within his own personal knowledge. In The City of Parsons v. Lindsay, supra, the court permitted one of the parties, over the objection of the other, to introduce in evidence the opinions of several witnesses that the street-crossing was unsafe and dangerous. No attempt was made to show that the witnesses were experts. I therefore think in that case that the question at issue before the jury, whether the street-crossing was safe or not, should have been left to the jury to be determined, under a statement of all the facts and circumstances within the knowledge of the witnesses as to the condition of the crossing. If Steele had been asked to give his opinion whether the plaintiff was negligent at the time he received his injury, the inquiry would have been of the character declared incompetent in Monroe v. Lattin, supra. If Steele had been asked to give his opinion whether the plaintiff was acting in an unsafe and dangerous manner at the time he received‘his injury; such inquiry would also have been incompetent within The City of Parsons v. Lindsay, supra.
In the dissenting opinion, the following question put to the plaintiff is referred to and commented upon: “ Did you consider it the proper discharge of your duty at the time for each of you to be looking west, and that train going east as fast as a man could walk?” I think that this question was properly excluded, because it seems to me it was asked solely to confuse and mislead the jury. I do not understand that there is any *317evidence in the record tending to show that at the time of the injury complained of the fireman and engineer were both looking west. The assumption of fact in the question was wholly unsustained by any evidence before the jury, and therefore the question itself was improper.